Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Mark D Saralino (#34243) on March 2, 2021.

The claims have been amended as follows:
In claim 1 line 12 --has a shape in order to be fit to the plunger driving part [of 14] upon the plunger driving part being driven to a predetermined location on a front end side of the pump body-- has replaced “the plunger driving part”;
In claim 1 line 13 “part main body” has been deleted; 
In claim 1 line 15-17 “with the pump head holding member having a shape in order to be fit to the plunger driving part [of 14] upon the plunger driving part being driven to a predetermined location on a front end side of the pump body” has been deleted;
In claim 2 line 4-5 – configured to be-- has replaced “provided separately from the pump head part main body and holds the pump head part main body by being”; 
In claim 5 line 2 “the plunger pump is configured so that” has been deleted; 
In claim 5 line 2 –is configured to be fitted to the pump head holding member by being-- has replaced “can be”;
claim 3 and 4 have been canceled.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 



/F Daniel Lopez/Primary Examiner, Art Unit 3745